           Case 2:20-cv-01955-KJM-CKD Document 20 Filed 09/21/21 Page 1 of 3


 1 PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel, Region IX
 3   SATHYA OUM
 4   Special Assistant U.S. Attorney
           Social Security Administration
 5         160 Spear Street, Suite 800
           San Francisco, CA 94105
 6
           Telephone: (510) 970-4846
 7         Facsimile: (415) 744-0134
           Email: Sathya.Oum@ssa.gov
 8
 9 Attorneys for Defendant
10
11                            UNITED STATES DISTRICT COURT
12                            EASTERN DISTRICT OF CALIFORNIA
13                                   SACRAMENTO DIVISION

14
     GARY RAYMOND SWINHART,                     Case No. 2:20-cv-1955-KJM-CKD
15
                 Plaintiff,                     STIPULATION FOR THE AWARD AND
16
                                                PAYMENT OF ATTORNEY FEES AND
17                      v.                      EXPENSES PURSUANT TO THE EQUAL
                                                ACCESS TO JUSTICE ACT; ORDER
18 KILOLO KIJAKAZI 1, Acting
19 Commissioner of Social Security,
20               Defendant.
21
22
23
24
           1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
25
   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
26 substituted, therefore, for Andrew Saul as the defendant in this suit. No further action need be
   taken to continue this suit by reason of the last sentence of section 205(g) of the Social
27 Security Act, 42 U.S.C. § 405(g).
28
           Case 2:20-cv-01955-KJM-CKD Document 20 Filed 09/21/21 Page 2 of 3


 1          IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2 counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
 3 expenses in the amount of $ 1,531.80, plus $225.00 in costs, under the Equal Access to Justice
 4 Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
 5 rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
 6
     with 28 U.S.C. § 2412(d).
 7
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 8
     the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560
 9
     U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will
10
     depend on whether the fees are subject to any offset allowed under the United States
11
     Department of the Treasury’s Offset Program. After the order for EAJA fees is entered, the
12
     government will determine whether they are subject to any offset.
13
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury
14
     determines that Plaintiff does not owe a federal debt, then the government shall cause the
15
     payment of fees, expenses and costs to be made directly to Counsel, pursuant to the
16
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
17
     counsel, Ashish A. Agrawal.
18
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
19
     attorney fees, and does not constitute an admission of liability on the part of Defendant under
20
     the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
21
     from, and bar to, any and all claims that Plaintiff and/or Counsel including Counsel’s firm
22
     may have relating to EAJA attorney fees in connection with this action.
23
            This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek
24
     Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
25
     provisions of the EAJA.
26
27
28
                                             -2-
         Case 2:20-cv-01955-KJM-CKD Document 20 Filed 09/21/21 Page 3 of 3


 1
 2                                           Respectfully submitted,
 3
 4 Dated: September 19, 2021                 /s/ Ashish A. Agrawal
                                             ASHISH A. AGRAWAL
 5                                           Attorney for Plaintiff
 6                                           (authorized by email on September 19,
                                             2021)
 7
 8 Dated: September 19, 2021                 PHILLIP A. TALBERT
 9                                           Acting United States Attorney
                                             DEBORAH LEE STACHEL
10                                           Regional Chief Counsel, Region IX
                                             Social Security Administration
11
12                                    By:    Sathya Oum
                                             SATHYA OUM
13                                           Special Assistant U.S. Attorney
14                                           Attorneys for Defendant

15
16
                                              ORDER
17
18        Based upon the parties’ Stipulation for the Award and Payment of Equal Access to

19 Justice Act Fees and Expenses, IT IS ORDERED that:
20
          1. Plaintiff’s motion for attorney’s fees (ECF No. 18) is denied as moot; and
21
          2. Costs in the amount of $225.00 and fees in the amount of $1,531.80 as authorized
22
23           by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.

24        Dated: September 21, 2021
                                                  _____________________________________
25                                                CAROLYN K. DELANEY
26                                                UNITED STATES MAGISTRATE JUDGE

27
28
                                            -3-
